HELD BY
THE COURT:
That the presumption from the fact is exceedingly cogent that the voyage was set on foot and prosecuted to its termination with full knowledge of the blockade and intent to invade it. No proof is found in the ship’s papers or in the *1372preparatory examinations repelling or displacing such presumption. That it is not shown that there was any co-operation between the laud and naval forces in the arrest of this vessel on this occasion, nor any concert even in the proceedings leading to that end; nor does the army make claim to any interest in the' capture. If the vessel and cargo were in delicto, and subject to condemnation for her acts, the claimants have no power to contest in the prize court the competency of the libel-ants alone to control the proceeds of the forfeiture. That Beaufort was an enemy port to the United States, and the acts of the vessel in going there and whilst in it were hostile to the United States, and impressed upon them the character of enemy property. That it is a legal cause of forfeiture for a neutral vessel to clothe herself in time of war with protective documents obtained from the enemy. That there is in these various particulars ample cause for condemnation of vessel and cargo. Decree accordingly.